Name: 2010/604/EU: Commission Decision of 6Ã October 2010 on the reallocation to Portugal of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (notified under document C(2010) 6735)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  international law
 Date Published: 2010-10-08

 8.10.2010 EN Official Journal of the European Union L 265/17 COMMISSION DECISION of 6 October 2010 on the reallocation to Portugal of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (notified under document C(2010) 6735) (Only the Portuguese text is authentic) (2010/604/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required and amending Regulations (EC) No 1359/2008, (EC) No 754/2009, (EC) No 1226/2009 and (EC) No 1287/2009 (1), and in particular point 7.5 of Annex IIB thereto, Whereas: (1) Point 5.1 of Annex IIB to Regulation (EU) No 53/2010 specifies the maximum number of days on which EU vessels of an overall length equal to or greater than 10 meters carrying on board trawls, Danish seines and similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm and bottom long-lines may be present within ICES Divisions VIIIc and IXa, excluding the Gulf of Cadiz, from 1 February 2010 to 31 January 2011. (2) Point 7.5 of Annex IIB enables the Commission to take a decision that reassesses additional number of days resulting from a permanent cessation of fishing activity previously allocated by the Commission. (3) The reassessment of additional fishing days previously allocated by the Commission should take account of the calculation method provided for in the second paragraph of point 7.1 of Annex IIB and be computed on the basis of the current gear groupings and limitations on days at sea. (4) On 8 and 23 February, 25 March and 22 April 2010 Portugal submitted data and requested the Commission to reassess the number of days previously allocated by the Commission. (5) Having regard to Commission Decision 2007/474/EC of 4 July 2007 on the allocation to Portugal of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (2), and on the basis of the current gear groupings and limitations on days at sea, fourteen additional days at sea for vessels carrying on board the fishing gears specified in point 2 a) of Annex IIB to Regulation (EU) No 53/2010 should be allocated to Portugal for the period from 1 February 2010 to 31 January 2011. (6) Having regard to Commission Decision 2010/415/EU of 26 July 2010 on the allocation to Portugal of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (3), and on the basis of the current gear groupings and limitations on days at sea, nineteen additional days at sea for vessels carrying on board the fishing gears specified in point 2 a) of Annex IIB to Regulation (EU) No 53/2010 should be allocated to Portugal for the period from 1 February 2010 to 31 January 2011, HAS ADOPTED THIS DECISION: Article 1 The maximum number of days on which a fishing vessel flying the flag of Portugal and carrying on board the fishing gear grouping mentioned in point 2 a) of Annex IIB to Regulation (EU) No 53/2010 and not subject to any of the special conditions listed in point 5.2 of that Annex may be present within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz, as laid down in Table I of that Annex, shall be amended to 191 days per year. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 6 October 2010. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 21, 26.1.2010, p. 1. (2) OJ L 179, 7.7.2007, p. 53. (3) OJ L 195, 27.7.2010, p. 76.